DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-143305 was received on 09 November 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 August 2021 have been considered by the examiner.

Drawings
The drawings filed on 06 October 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " each of the turning shafts is disposed at a position upstream " Lines 6-7  There is insufficient antecedent basis for this limitation in the claim.  Examiner for purposes of examination interprets “each of the turning shafts” as “a turning shaft” which is in line with the specification and drawings and preceding claims.
Claim 7 is similarly rejected for inheriting the deficiencies of Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibayama et al. (JP2022035688A), using US PGPub 2022/0057739 A1 for translation purposes.
With regard to Claim 1, Shibayama discloses a recording apparatus (Abstract) comprising: 
a recording unit configured to perform recording on a medium having a sheet shape (¶0033; Claim 1); 
a sheet ejection unit configured to eject the medium after the recording (¶0032); 
a loading unit including a loading surface on which the medium, after being ejected, is loaded (Fig. 2); 
a first contact member configured to make contact with a position of an upstream end of the medium in an ejection direction and operate in conjunction with a displacement of a load amount of the medium (Figs. 7-8; contact members 82a and 84; ¶0067; 0072); 
a second contact member configured to make contact with a downstream position of the medium in the ejection direction with respect to the first contact member and operate in conjunction with the displacement of the load amount of the medium (Fig. 5; ¶0061-0062, base member 82a makes contact with downstream position of the medium); 
one detection auxiliary member (Fig. 4, shielding wall 86a; ¶0059) configured to make a displacement in conjunction with a displacement of the first contact member and the second contact member (¶0048-0049); and 
a detection unit configured to detect the displacement of the detection auxiliary member (¶0059; Figs. 2-4, 6-8; detection sensor 72).

With regard to Claim 3, Shibayama further discloses wherein the detection auxiliary member (86) includes a first contacting part with which the first contact member makes contact (first contact member 84 makes contact at center section of shaft 80a as shown), a second contacting part with which the second contact member makes contact (second contact member 82, makes contact with shaft at right side as shown), and a to-be-detected part configured to be detected by the detection unit (86a, ¶0059).

With regard to Claim 4, Shibayama further discloses wherein each of the first contact member, the second contact member and the detection auxiliary member includes a turning shaft (Fig. 4; shaft 80a); and the detection auxiliary member turns in conjunction with turning of any one of the first contact member and the second contact member (Fig. 4; ¶0048).

With regard to Claim 5, Shibayama further discloses wherein the first contact member and the second contact member do not make contact with each other (Figs. 2, 4).

With regard to Claim 6, Shibayama further discloses wherein each of the first contact member and the second contact member includes a contact part configured to make contact with the medium that is loaded onto the loading surface of the loading unit (Figs. 7-8); and each of the turning shafts is disposed at a position upstream of the contact part in the ejection direction (Figs. 4, 8; shaft 80).

With regard to Claim 7, Shibayama  further discloses wherein the contact part of each of the first contact member and the second contact member is pressed to the loading surface side (Fig. 8; loading surface side at apparatus body 12).

With regard to Claim 8,  Shibayama further discloses wherein the medium is obtained by cutting a roll-shaped medium (Fig. 6, paper medium).
The examiner reminds applicant that "a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", see MPEP 2114.  Thus, the process of obtaining of the medium by cutting a roll-shaped medium does not differentiate the claimed apparatus from the obtained medium of a cut sheet, since a roll-shaped medium and the cutting of such is not a claimed limitation of the apparatus and no structure is claimed for the same.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Here, the process of obtaining of the medium by cutting a roll-shaped medium does not differentiate the claimed apparatus from the obtained medium of a cut sheet, since a roll-shaped medium is not a claimed limitation of the apparatus and how a medium is obtained outside of the apparatus of the claims has no patentable weight.
Additionally, however, the secondary reference of Yoshii (JP 2015066684 A) discloses a medium obtained by cutting a roll-shaped medium (Abstract Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medium obtained by cutting a roll-shaped medium of Yoshii, in order to form an image so that a long image or an arbitrary length image can be formed, as taught by Yoshii (pg. 2 background).

With regard to Claim 9, Shibayama further discloses a control unit configured to control an ejection operation of the medium, wherein when the detection unit determines that the detection auxiliary member is displaced and a height of the medium loaded on the loading surface is greater than a predetermined value, the control unit stops ejection of the medium (Abstract; Claim 1; ¶0031).

With regard to Claim 10,Shibayama further discloses wherein at a timing when the upstream end of the medium is ejected from the sheet ejection unit and loaded onto the loading surface, the control unit detects a state of the detection auxiliary member, at the detection unit (¶0059+; Figs. 6-8).

With regard to Claim 11, Shibayama discloses a medium housing apparatus (Fig. 1) comprising: a loading unit including a loading surface on which the medium (Fig. 2), after being ejected, is loaded (Figs. 2, 5-8); a first contact member configured to make contact with a position of an upstream end of the medium in an ejection direction and operate in conjunction with a displacement of a load amount of the medium (Figs. 7-8; contact members 82a and 84; ¶0067; 0072); a second contact member configured to make contact with a downstream position of the medium in the ejection direction with respect to the first contact member and operate in conjunction with the displacement of the load amount of the medium (Fig. 5; ¶0061-0062, base member 82a makes contact with downstream position of the medium); one detection auxiliary member (Fig. 4, shielding wall 86a; ¶0059) configured to make a displacement in conjunction with a displacement of the first contact member and the second contact member (¶0048-0049); and 
a detection unit configured to detect the displacement of the detection auxiliary member (¶0059; Figs. 2-4, 6-8; detection sensor 72)

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 2 is that applicants claimed invention includes a recording apparatus wherein the medium is moved toward one end portion side of the loading unit in a width direction intersecting the ejection direction while being ejected; and the first contact member and the second contact member are disposed on the one end portion side of the loading unit in the width direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853